     Case 2:19-cv-04885-JJT-ESW Document 168 Filed 05/04/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Fredy J Hernandez,                               No. CV-19-04885-PHX-JJT (ESW)
10                  Plaintiff,                         ORDER
11    v.
12    Charles L Ryan, et al.,
13                  Defendants.
14
15
16
17          The Court has reviewed this file on its own motion regarding service of process of
18   all named Defendants. On August 31, 2020, Plaintiff filed her First Amended Complaint

19   (Doc. 117). The Court screened Plaintiff’s First Amended Complaint pursuant to 28 U.S.C.

20   § 1915A(a), ordered Defendants Trevino, Larson, and Moody to answer, and ordered
21   Plaintiff to serve Defendants within 60 days of the filing of the order or within 90 days of
22   filing the First Amended Complaint (Doc. 116 at 6-7). Service of process was returned

23   unexecuted on October 21, 2020 as to Defendants Trevino (Doc. 148), Larson (Doc. 149)

24   and Moody (Doc. 150). No proof of service has been filed as to Defendants Trevino,

25   Larson, and Moody, and the time to effectuate service of process has passed.

26          IT IS ORDERED that no later than May 15, 2021 Plaintiff either (i) file affidavits
27   of service of process as to Defendants Trevino, Larson and Moody, or (ii) show cause why
28
     Case 2:19-cv-04885-JJT-ESW Document 168 Filed 05/04/21 Page 2 of 2



 1   her First Amended Complaint as to Defendants Trevino, Larson, and Moody should not
 2   be dismissed for failure to timely serve pursuant to Fed. R. Civ. P. 4(m).
 3          Dated this 3rd day of May, 2021.
 4
 5
 6                                                     Honorable Eileen S. Willett
 7                                                     United States Magistrate Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
